Citation Nr: 0521354	
Decision Date: 08/08/05    Archive Date: 08/19/05	

DOCKET NO.  95-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease secondary to rheumatic fever.   

2.  Entitlement to an increased rating for mitral valvulitis, 
residual of rheumatic fever, currently evaluated as 
10 percent disabling.   

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board remanded the appeal in November 2003.  

In a letter received in January 2005, the veteran indicated 
that he was appealing a previous reduction of 30 percent to 
10 percent for his service-connected mitral valvulitis as a 
residual of rheumatic fever.  Also, in July 2005, the Board 
received from the RO a letter from the veteran again 
disputing the reduction in his rating from 30 percent to 10 
percent.  As this matter is not currently before the Board on 
appeal, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease is not related to 
active service, including rheumatic fever.  

2.  The veteran's service-connected mitral valvulitis, 
residual of rheumatic fever, is currently manifest by some 
aortic valve thickening and mild degree of mitral 
regurgitation, but is not contributing to any current 
symptomatology.  

3.  The veteran's only service-connected disability is mitral 
valvulitis, residual of rheumatic fever, evaluated as 
10 percent disabling, and does not preclude him from engaging 
in any form of substantially gainful employment which is 
consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
during active service, and the service incurrence of coronary 
artery disease may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The criteria for an evaluation greater than 10 percent 
for mitral valvulitis, residual of rheumatic fever, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 7000 (prior to and from January 12, 1998) (2004).  

3.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2004); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served ninety (90) days or more during a 
period of war or peacetime service after December 31, 1946, 
and coronary artery disease becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

The veteran's service medical records reflect that he had 
rheumatic fever in June 1951.  He was hospitalized from June 
to December 1951.  The hospital record reflects that a very 
soft aortic systolic murmur was heard.  The discharged 
diagnoses included rheumatic fever without heart involvement.  

A June 1952 service medical record reflects that the veteran 
was seen for cardiovascular evaluation.  The impression 
included Grade II mitral systolic murmur suggestive of 
rheumatic valvulitis, inactive, with deformity of the mitral 
valve, slight.  A December 1952 service record reflects that 
the veteran was hospitalized with a diagnosis of rheumatic 
valvulitis, inactive, with deformity of the mitral valve, 
mild.  The report of the veteran's October 1953 service 
separation examination notes that the veteran had rheumatic 
fever in June 1951 and was hospitalized for six months.  It 
indicates that there was no recurrence, no complications, and 
no sequelae, and that his heart and vascular system were 
normal.  

The report of a July 1954 VA examination indicates that there 
was normal tracing on an EKG.  The diagnoses included 
rheumatic valvulitis with mitral deformity, inactive 
clinically.  

A July 1954 RO decision granted service connection for mitral 
valvulitis, residual of rheumatic fever, and assigned a 
30 percent evaluation from October 1953 to December 1954, and 
a 10 percent evaluation from December 1954.  


The report of a July 1994 VA cardiovascular examination 
reflects that the veteran had coronary artery disease as 
shown on an angiogram in June 1994.  The diagnosis included 
coronary artery disease.  

Information apparently received from the veteran in October 
2002 includes statements from Dr. Solano, M.D., a private 
physician.  The statements indicate that the veteran has 
mitral valvulitis from his history of rheumatic fever.  A 
statement also indicates that the veteran now has coronary 
artery disease that is secondary to his problems.  Because 
the statement specifically associates the veteran's mitral 
valvulitis with his history of rheumatic fever, but only 
makes a vague reference to the veteran's coronary artery 
disease now being secondary to his problems, it will only be 
accorded very small probative weight.  This is because one 
could draw multiple conclusions from the statement that the 
veteran's coronary artery disease is secondary to his 
problems.  It does not specify what problems the coronary 
artery disease is secondary to.  The vagueness of this 
statement is more noticeable in light of the specific 
attribution of the mitral valvulitis to the veteran's history 
of rheumatic fever.  Therefore, very small probative weight 
has been assigned to this statement.  

Although the report of a June 2004 VA examination does not 
provide any etiology with respect to the cause of the 
veteran's coronary artery disease, the report of a March 2005 
VA cardio examination indicates that it did not appear that 
there was any association between the veteran's coronary 
artery disease and his rheumatic fever.  This statement will 
be accorded very large probative weight because the 
examination report reflects that the individual offering the 
statement had access to and reviewed the veteran's complete 
medical records, including the medical records relating to 
his active service.  

The veteran has offered testimony and statements indicating 
his opinion that his coronary artery disease was caused by 
his rheumatic fever during service, but he is not qualified, 
as a lay person, to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his opinion will not be accorded any probative 
weight.

There is no competent medical evidence of record indicating 
that the veteran had coronary artery disease during his 
active service or within one year of discharge from his 
active service.  There is competent medical evidence 
indicating that he did not have coronary artery disease 
during his active service or within one year of discharge of 
his active service.  The competent medical evidence indicates 
that coronary artery disease was first diagnosed 
approximately 40 years after the veteran's discharge from 
active service.  There is evidence of very small probative 
weight indicating some relationship between the veteran's 
coronary artery disease and his rheumatic fever during 
service and there is evidence of very large probative weight 
indicating that there is no relationship between the 
veteran's coronary artery disease and his active service, 
including rheumatic fever during his active service.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran had coronary artery disease during 
his active service, within one year of discharge of his 
active service, or that his currently manifested coronary 
artery disease is related to his active service, including 
the rheumatic fever and mitral valvulitis that is residual 
thereto.  Accordingly, a preponderance of the evidence is 
against the veteran's claim for service connection for 
coronary artery disease secondary to rheumatic fever.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  

The veteran's service-connected mitral valvulitis, residual 
of rheumatic fever, has been evaluated as 10 percent 
disabling under Diagnostic Code 7000 of the Rating Schedule.  
Diagnostic Code 7000, prior to January 12, 1998, provided 
that a 10 percent evaluation for inactive rheumatic heart 
disease is warranted when following established active 
rheumatic heart disease, there is an identifiable valvular 
lesion, slight, if any, dyspnea, and no enlargement of the 
heart. A 20 percent evaluation is warranted when there are 
cardiac manifestations for three years following the 
termination of an established service episode of rheumatic 
fever or its subsequent recurrence, or a diastolic murmur 
with characteristic EKG manifestations, or a definitely 
enlarged heart. A 60 percent evaluation is warranted when 
there is a definitely enlarged heart, preclusion of more than 
light manual labor and one of the following: severe dyspnea 
on exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation, flutter, 
and paroxysmal tachycardia. A 100 percent evaluation is 
warranted for definite enlargement of the heart confirmed by 
roentgenogram and clinical evaluation, preclusion of more 
than sedentary employment, dyspnea on slight exertion, and 
one of the following: rales, pretibial pitting at the end of 
the day, or other signs of beginning congestive failure.

From January 8, 1998, a 10 percent evaluation is assigned 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  A 30 percent 
evaluation is assigned where a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
assigned for more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned during active infection with 
valvular heart damage and for three months following 
cessation of therapy for the active infection.  A 100 percent 
rating is also assigned thereafter with valvular heart 
disease (documented by findings on physical examination and 
either echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

The report of the July 1994 VA cardio examination reflects 
that the veteran had no cardiomegaly on X-ray.  
Electrocardiogram was interpreted as normal.  The diagnoses 
included aortic sclerosis or stenosis and coronary artery 
disease.  

The report of an October 1996 VA examination reflects that 
there was no cardiomegaly.  Electrocardiogram indicated 
possible previous interior lateral infarct.  Echocardiogram 
indicated minimal mitral regurgitation.  The diagnoses 
included coronary artery disease with previous myocardial 
infarction and mild mitral regurgitation of unclear etiology.  

The report of a September 1998 VA fee-basis examination 
reflects diagnoses including coronary artery disease, 
myocardial infarction secondary to coronary disease, and 
vertigo of undetermined etiology.  The examiner indicated 
that a significant murmur was not appreciated, but heart 
sounds were somewhat distant.  

The information from Dr. Solano, apparently received in 
October 2002, reflects various symptoms, but does not 
associate those symptoms with mitral valvulitis as a residual 
of rheumatic fever.  The information does indicate that the 
veteran had a murmur that was present but faint from the 
damaged valve.  

The report of a June 2004 VA examination indicates that the 
veteran's aortic valve was thickened, but there was no 
evidence of aortic stenosis.  There was minimal aortic 
regurgitation and minimal microvegetation.  There was no 
evidence on echocardiogram of valvular heart disease of 
clinical significance.  The impression included that the 
veteran did not have any significant valve disease, either 
regurgitant or stenotic.  

The report of a March 2005 VA cardio examination indicates 
that the veteran had mild regurgitation that had always been 
mild in degree.  It notes that there has been aortic valve 
thickening and mild aortic insufficiency on echocardiograms.  
It indicates that there had not been any evidence of 
rheumatic mitral stenosis.  With regard to symptomatology, 
there was no clear evidence that the valvular heart disease 
that is noted was contributing to any symptomatology.  It was 
indicated that there was probably minimal to mild mitral 
regurgitation and no gross rheumatic abnormality of the 
valve.  It indicates that there was no evidence of residual 
muscle dysfunction at this time.  There was no evidence of 
progressive valvular heart disease.  The veteran did have 
some aortic valve thickening that was beyond normal aging and 
some mild degree of mitral regurgitation that could be 
related to his history of rheumatic fever, but this could not 
be confirmed.  

The veteran has offered testimony and statements indicating 
his opinion that his current symptoms are related to his 
service connected mitral valvulitis, residual of rheumatic 
fever, but he is not qualified, as a lay person, to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his opinion 
will not be accorded any probative weight.

The Board concludes that the rating criteria in effect prior 
to January 12, 1998 do not support a higher disability 
evaluation.  There is no competent medical evidence which 
indicates that the veteran had subsequent recurrence of the 
rheumatic fever with cardiac manifestations during an episode 
of recurrence or that he had diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  Rather, the evidence indicates that he did not have 
these factors that were related to his mitral valvulitis as a 
residual of rheumatic fever.  Therefore, a preponderance of 
the evidence is against an evaluation greater than 10 percent 
under the rating criteria in effect prior to January 12, 
1998.  

Under the rating criteria in effect after January 12, 1998, 
there is no competent medical evidence indicating that the 
veteran's service-connected mitral valvulitis as a residual 
of rheumatic fever resulted in any symptomatology, including 
those listed as the basis for a higher rating.  There is no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Rather, the 
competent medical evidence indicates that there was not 
evidence of cardiac hypertrophy and the competent medical 
evidence indicates that there is no symptomatology that is 
related to any mitral valvulitis as a residual of rheumatic 
fever.  Therefore, a preponderance of the evidence is against 
an evaluation greater than 10 percent under the criteria in 
effect from January 12, 1998, because a preponderance of the 
evidence indicates that the veteran does not have 
symptomatology that is related to his mitral valvulitis as a 
residual of rheumatic fever.  

III.  TDIU

Service connection has been established for mitral valvulitis 
as a residual of rheumatic fever, evaluated as 10 percent 
disabling.  This is the veteran's only service-connected 
disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2004).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only such disability, the disability shall be ratable as 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a) (2004).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2003).  Factors to 
be considered are the veteran's education, employment history 
and vocational attainment.  See Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

The Board must now consider whether the veteran's 
service-connected mitral valvulitis as a residual of 
rheumatic fever preclude all forms of substantially gainful 
employment, which are consistent with his education and 
occupational experience.  

The veteran has reported that he has a college education and 
has been employed as a real estate broker and in real estate 
appraisal.  He indicated, during his personal hearing in May 
2002, at page 5, that he began to slow down his work in 1982 
due to fatigue and dizziness.  

The Board has carefully reviewed the complete record, 
including records relating to treatment, both VA and private, 
as well as reports of examinations.  There is no competent 
medical evidence of record indicating that there are any 
symptoms associated with the veteran's only service-connected 
disability -- mitral valvulitis as a residual of rheumatic 
fever - that have affected his employability.  The competent 
evidence of record does not indicate that the veteran's 
mitral valvulitis as a residual of rheumatic fever is the 
reason that he is currently not employed.  

The Board acknowledges that the veteran has offered testimony 
and statements indicating his opinion that it is his mitral 
valvulitis as a residual of rheumatic fever that has resulted 
in symptoms that make it impossible for him to continue to 
work, but he is not qualified, as a lay person, to offer a 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his opinion 
will not be accorded any probative weight.  

The competent medical evidence indicates that his 
service-connected mitral valvulitis as a residual of 
rheumatic fever does not result in any symptomatology.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran is unemployable solely as a result 
of his service-connected mitral valvulitis as a residual of 
rheumatic fever.  

IV.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledge in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not error in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  VCAA notice was provided to the veteran via a May 
2004 letter, as well as by supplemental statements of the 
case, including a May 2005 supplemental statement of the case 
that provided the veteran with VCAA implementing regulations.  
Further, the content of the notices provided to the veteran 
has fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The aforementioned VCAA letter, together with the 
supplemental statements of the case, informed the veteran of 
the information and evidence not of record that was necessary 
to substantiate his claim.  For example, these documents 
informed him of the rating criteria which must be met in 
order to establish an increased evaluation for a 
service-connected disability, as well as that he must show a 
worsening of his disability.  He was also informed of what he 
must show in order to establish service connection as well as 
TDIU.  He was informed to advise VA of any evidence or 
information that he believed would support his claim and if 
he had the information or evidence in his possession he was 
requested to send it to VA.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board and subsumed by 
the appellate decision becomes the single and sole decision 
of the Secretary on the matter under consideration.  See 
38 C.F.R. § 20.1104.  In this case, since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.  

With respect to the VA's duty to assist, it appears that all 
VA and private medical records have either been obtained or 
requested.  The veteran has been afforded multiple VA 
examinations and a personal hearing.  A January 1996 request 
was directed to Martin Luther King Hospital.  No response was 
received.  In the May 2004 letter, the veteran was informed 
that an attempt had been made to obtain these records, but a 
response had not been received.  He was informed that it was 
ultimately his responsibility to provide these records to VA.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for coronary artery disease secondary to 
rheumatic fever is denied.  

An increased rating for mitral valvulitis as a residual of 
rheumatic fever is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


